DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The AFCP 2.0 submission received on May 9, 2022 is entered into the file. Claims 1, 5, 6, 13 and 16 are amended; claim 4 is cancelled; claim 21 is new; resulting in claims 1-3, 5-21 pending for examination. 

Response to Arguments
Response-Claim Rejections - 35 USC § 102
Applicant’s arguments and claim amendments, see pages 2-9, filed May 5, 2022, with respect to claims 1-3 and 5-20 have been fully considered and are persuasive.  The previous rejections of claims 1, 2, 3, 7, 12, 13, 14, 15, 16, 17, 18, 19 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Gaetano (EP 1455326; cited on IDS); and of claim 1, 2, 7, 10, 11, 16, 17, 18, 19 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 2011/0086194, cited on IDS) has been withdrawn. 

Reasons for Allowance
Claims 1-3 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or render obvious the claimed invention of the instant application. 
Independent claim 1 is directed to a tamper proof tag for a watch and independent claim 16 is directed to a tamper proof tag for a wearable item, each of the tamper proof tags is comprised of a first fastening arm and a second fastening arm, each configured to fasten the tamper proof tag to a strap of a water. Each fastening arm includes an elongated fastener comprising a first end and a second end, the first end and the second end configured to fasten the fastening arm to the strap of the watch by enclosing the strap of the watch and affixing to one another. Each fastening arm further includes a tamper proof component that provides a visual indication responsive to the first end and the second end of the fastener being partially unaffixed from on another. The tamper proof tag further comprise a cover component coupled to the first fastening arm and second fastening arm, the cover component includes an outer portion that is removable to change a size of the cover component. The cover component covers the back side face of a watch when the first fastening arm is fastened to the strap on a first side of the face of the watch and the second fastening arm is fastened to the strap on a second side of the face of the watch. 

Gaetano (EP 1455326; cited on IDS) and Williams (US 2011/0086194, cited on IDS) are the closest prior art to the claimed invention of the instant application.
Gaetano teaches an anti-tampering device including an adhesive label seal as shown in the drawings on page 5, wherein the label is comprised of a central circular area (cover component) and two arms shaped like a “T” each having a first end and a second end, each arm extending from either side (a first fastening arm, a second fastening arm) of the central circular area. 
Each arm comprises an elongated fastener as shown by the horizontal portion of the “T” shape of each arm in the figure above, and Gaetano further teaches that upon attempted removal of the adhesive label seal, the word “VOID” (first tamper proof component, second tamper proof component; security tape) appears to visually show the attempted removal (Drawings page 8). 
Williams teaches a security wrap label comprising a central circular area (cover component), a first fastening arm including a first elongated fastener having a first end and a second end,  and a second fastening arm including a second elongated fastener having a first end and a second end (Figure 4). Each of the first and second fastening arms comprise integral legs connecting the central circular area to the outer elongated fastener (Figure 4; [0025-0027,0030]). Each of the first and second fastening arms comprise die-cuts (first tamper proof component, second tamper proof component) which enhance the security aspects of the label, wherein if an attempt is made to peel the label free, the die-cut lines will tear to indicate that the labeling has been tampered with ([0025-0027, 0030]). 

 Neither Gaetano nor Williams teach the newly added amendment to independent claims 1 and 16 requiring that the cover component include an outer portion that is removable to change the size of the cover component. This feature was previously recited by claim 4, which was indicated as allowable in the previous office action. There is no suggest or motivation to modify the prior art references to read on the limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785